EXHIBIT 10.3

FORM OF STOCK OPTION GRANT AGREEMENT
PURSUANT TO THE ERA GROUP INC.
2012 SHARE INCENTIVE PLAN
STOCK OPTION GRANT AGREEMENT (the “Agreement”) dated as of [•]1 (the “Date of
Grant”) between Era Group Inc., a Delaware corporation (the “Company”), and [•]2
(the “Grantee”),
RECITALS :
WHEREAS, the Company has adopted the Era Group Inc. 2012 Share Incentive Plan
(the “Plan”). Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan;
WHEREAS, the Option granted hereunder shall not be an “incentive stock option”
as defined in Section 422 of the Internal Revenue Code, as amended; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant an option to purchase shares of the
Company’s common stock, par value $0.01 (the “Common Stock”), to the Grantee
pursuant to the Plan and on the terms and subject to the conditions hereinafter
provided.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Grant of Option. Subject to the terms and conditions of the Plan and this
Agreement, the Company hereby grants to the Grantee the right and option (the
“Option”) to purchase all or any part of an aggregate of [•]3 shares of Common
Stock, which shall vest in accordance with Paragraph 4 hereof. The Option is
intended to be a Nonqualified Stock Option.
2.    Exercise Price. The per share exercise price of the shares subject to the
Option shall be $[•]4, which is equal to the Fair Market Value on the Date of
Grant.
3.    Option Term. The term of the Option shall be ten (10) years, commencing on
the Date of Grant (the “Option Term”). The Option shall automatically terminate
upon the expiration of the Option Term, or at such earlier time specified herein
or in the Plan.
4.    Vesting and Exercise Period.
a.    Vesting. Subject to the terms and conditions set forth herein and in the
Plan, the Option shall vest and become exercisable in equal installments on each
of the first four  anniversaries of the Date of Grant.
Notwithstanding the foregoing, the Option shall vest and be exercisable
immediately, without any action on the part of the Company (or its successor as
applicable) or the Grantee if, prior to a Forfeiture (as defined below) by the
Grantee, any of the following events occur:
(i)
the death of the Grantee;

(ii)
the Grantee becomes Disabled (as defined below);

(iii)
the Retirement (as defined below) of the Grantee;

(iv)
the termination of the Grantee’s employment with the Company and/or its
subsidiaries, as applicable, by the Company (or applicable subsidiaries) without
Cause (as defined below); or

(v)
the occurrence of a Change in Control of the Company



_____________________
1.
Insert date.

2.
Insert employee name.

3.
Insert number of shares.

4.
Insert exercise price.


1

--------------------------------------------------------------------------------





b.    Forfeiture. Except as provided in Paragraph 4(a) above, any unvested
portion of the Option shall terminate and be of no further force or effect from
and after the date of the termination of the Grantee’s employment with the
Company.
c.    Period of Exercise. Subject to the terms and conditions set forth herein
and in the Plan, the Grantee may exercise all or any part of the vested Option
at any time prior to the earliest to occur of:
(i) the expiration of the Option Term;
(ii) in the event of the Grantee’s death, one (1) year from the date of death;
(iii) in the event the Grantee becomes Disabled, until the earliest to occur of
(A) one (1) year from the date on which the Grantee becomes Disabled and (B) the
expiration of the Option Term;
(iv) in the event of the Grantee’s Retirement, until the earliest to occur of
(A) one (1) year from the date of such retirement and (B) the expiration of the
Option Term; or
(v) in the event of termination of Grantee’s employment without Cause (as
defined below), until the earliest to occur of (A) ninety (90) days after the
effective date of such termination and (B) the expiration of the Option Term;
Except as provided in Paragraph 4(c)(i)-(v) above, the Grantee may not exercise
all or any part of the vested Option after termination of the Grantee’s
employment with the Company.
As used in this Agreement, the following terms shall have the following
respective meanings:
"Cause" shall mean (w) fraud, embezzlement or gross insubordination on the part
of the Grantee or breach by the Grantee of his or her obligations under any
Company policy or procedure; (x) conviction of or the entry of a plea of nolo
contendere by the Grantee for any felony;(y) a material breach of, or the
willful failure or refusal by the Grantee to perform and discharge, his or her
duties, responsibilities or obligations, as an employee; or (z) any act of moral
turpitude or willful misconduct by the Grantee which (A) is intended to result
in substantial personal enrichment of the Grantee at the expense of the Company
or any of its subsidiaries or affiliates or (B) has a material adverse impact on
the business or reputation of the Company, or any of its subsidiaries or
affiliates.
“Disabled” shall mean that by reason of injury or illness (including mental
illness) the Grantee shall be unable to perform full-time employment duties for
ninety (90) consecutive days or 120 days in a 12 month period.
“Retirement” shall mean Grantee’s formal retirement from employment with the
Company under acceptable circumstances as determined by the Committee in its
sole discretion (which determination may be conditioned upon, among other
things, the Grantee entering into a non-competition agreement with the Company).
5.            Method of Exercise. The vested portion of the Option may be
exercised in accordance with Section 6(b) of the Plan.
6.            Specific Restrictions Upon Option Shares. The Grantee hereby
agrees with the Company as follows:
a.            the Grantee shall acquire shares of Common Stock hereunder for
investment purposes only and not with a view to resale or other distribution
thereof to the public in violation of the United States Securities Act of 1933,
as amended (the “1933 Act”), and shall not dispose of any such shares in
transactions which, in the opinion of counsel to the Company, violate the 1933
Act, or the rules and regulations thereunder, or any applicable state or
national securities or “blue sky” laws; and further
b.            if any shares of Common Stock that are shares subject to the
Option shall be registered under the 1933 Act, no public offering (otherwise
than on a national securities exchange, as defined in the United States
Securities Exchange Act of 1934, as amended) of any shares acquired hereunder
shall be made by the Grantee (or any other person) under such circumstances that
he or she (or such person) may be deemed an underwriter, as defined in the 1933
Act; and further
c.            the Grantee agrees that the Company shall have the authority to
endorse upon the certificate or certificates representing the shares of Common
Stock acquired hereunder such legends referring to the foregoing restrictions
and any other applicable restrictions, as it may deem appropriate.

2

--------------------------------------------------------------------------------



7.            Transferability. The Grantee shall not transfer or assign the
Option except as permitted in accordance with Section 17 of the Plan.
8.            Adjustment. The Option may be adjusted by the Committee in
accordance with Section 12(a) of the Plan.
9.            Withholding. All payments or distributions with respect to the
Option made hereunder or of shares of Common Stock covered by the Option shall
be net of any amounts required to be withheld pursuant to applicable federal,
national, state and local tax withholding requirements. The Company may require
the Grantee to remit to it an amount sufficient to satisfy such tax withholding
requirements prior to the delivery of any certificates for such shares of Common
Stock. In lieu thereof, the Company shall have the right to withhold the amount
of such taxes from any other sums due or to become due from such corporation to
the Grantee as the Company shall determine. The Company may, in its discretion
and subject to such rules as it may adopt (including any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), permit the
Grantee to pay all or a portion of the federal, national, state and local
withholding taxes arising in connection with the Option or shares of Common
Stock by electing to have the Company withhold shares of Common Stock having a
Fair Market Value equal to the amount to be withheld, provided that such
withholding shall only be at rates required by applicable statutes or
regulations.
10.            Notices. Any notice required or permitted hereunder shall be
deemed given only when delivered personally or when deposited in a United States
Post Office as certified mail, postage prepaid, addressed, as appropriate, if to
the Grantee, at such address as the Company shall maintain for the Grantee in
its personnel records or such other address as he may designate in writing to
the Company, and if to the Company, at 2200 Eller Drive P.O. Box 13038, Fort
Lauderdale, Florida 33316, Attention: General Counsel or such other address as
the Company may designate in writing to the Grantee.
11.            Entire Agreement. This Agreement and the Plan contain the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements, discussions and understandings (whether oral
or written and whether express or implied) with respect to such subject matter.
12.            Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no manner be
construed to be a waiver of such provision or of any other provision hereof.
13.            Tenure. The Grantee’s right to continue to serve the Company or
any of its subsidiaries as an officer, employee, or otherwise, shall not be
enlarged or otherwise affected by the award hereunder.
14.            Benefit and Binding Effect. This Agreement shall be binding upon
and shall inure to the benefit of the Company, its successors and assigns, and
the Grantee, his/her executors, administrators, personal representatives and
heirs. In the event that any part of this Agreement shall be held to be invalid
or unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.
15.            Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware, applicable to agreements made
and performed in that state.
16.            Amendment and Termination. The Committee may amend or alter this
Agreement and the Option granted hereunder at any time, subject to the terms of
the Plan.
17.            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.
 
[Signature Page Follows]

3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.
 
 
 
 
 
Era Group Inc.
 
 
 
 
 
By:
Sten Gustafson
 
Title:
Chief Executive Officer

 
The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement as of the date and year first above written.
 
 
 
Name:
[•]5
 

 
 






































___________________________
5. Insert employee name.

4